Citation Nr: 9925343	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-44 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury with traumatic arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1956 to May 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied service connection for residuals of an injury to 
the left knee, with traumatic arthritis.  

A review of the evidence of record discloses that service 
connection for Osgood-Schlatter's disease was denied by a 
rating decision dated in September 1963.  The veteran was 
notified of the denial by a communication dated in July 1964 
and did not appeal.  The September 1963 decision is final.  
In view of the fact that the current claim of service 
connection for left knee disability includes other 
disability, including arthritis, the RO has made a de novo 
review of the claim and the Board will do the same.  

Additional review of the record discloses that, in a 
communication received in November 1997, the veteran 
requested service connection for bilateral hearing loss and 
tinnitus.  By rating decision dated in May 1999, service 
connection for hearing loss and tinnitus was denied.  The 
veteran has not expressed disagreement with this decision.  
Therefore, the Board does not have jurisdiction over the 
issue at the time.  Shockley v. West, 11 Vet. App. 208 
(1998).  


FINDING OF FACT

The preponderance of the evidence reveals that the veteran 
does not have disability of the left knee, to include 
traumatic arthritis, which is attributable to the veteran's 
active service.  


CONCLUSION OF LAW

Chronic residuals of an injury to the left knee, including 
traumatic arthritis, was not incurred or aggravated in 
service, nor may they be presumed to have been incurred 
therein.   38 U.S.C.A. § 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp.1999); 38 C.F.R. § 3.307, 3.309 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Where the veteran served continuously for ninety (90) or more 
days during a period of war or during peacetime service after 
December 31, 1946, and if arthritis became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

Regulations provide that service connection may be granted 
for a disease diagnosed after discharge where all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection, the 
evidence must demonstrate the existence of a chronic 
disability and a causal relationship between that disability 
and military service.  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Once the evidence is assembled, the Secretary is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b).  If 
so, the claim is denied.  If the evidence is in support of 
the claim or is in relative equipoise, the claim is allowed.  
Id.  If, after careful review of all the evidence, a 
reasonable doubt arises regarding service connection, such 
doubt will be resolved in favor of the veteran.  38 C.F.R. 
§§ 3.102, 4.3 (1999).

Under the provisions of 38 C.F.R. § 3.303(b), with chronic 
disease shown as such in service (or within the presumptive 
period under § 3.307), so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at a later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain...in service permits service connection for 
arthritis or any other disability, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the disease 
entity is established, there is no requirement of evidentiary 
showing of continuity.  Continuity of symptomatology is 
required only where the condition noted during service (or in 
the presumptive period) is not, in fact, shown to be chronic 
or where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  

A review of the service medical records is without reference 
to the left knee being injured.  An X-ray study of the knee 
done in April 1956 reportedly showed an irregular  shaped 
obstacle anterior to the tibial tubercle which represented 
onset of Osgood-Schlatter's disease.  In May 1956 he was seen 
for soreness of the knee and ankle.  He was given a 
"doughnut" pad for the left knee.  The report of separation 
examination in April 1959 revealed no complaints or 
abnormalities with regard to the left knee.  

The post service medical evidence includes a July 1996 report 
of an X-ray study of the left knee done by Joseph Niehus, 
M.D.  Very mild joint space narrowing was reported as present 
in the medial tibial femoral compartment.  No significant 
osteophyte formation was identified.  No fractures were 
present.  No focal bony lesions were identified.  No joint 
diffusion was seen.  A small calcific density was noted in 
the region of the interosseous ligament and it was indicated 
this "may be related to the patient's prior trauma."  The 
impression was that there was no evidence of acute osseous 
abnormality.

A July 1996 report from a private diagnostic clinic noted a 
history of left knee injury in service when a gun turret 
struck him on a ship.  The assessments included traumatic 
arthritis of the left knee.  

Of record is an April 1997 communication from Gerald 
Rosenberg, M.D., to the effect that the veteran was receiving 
treatment for traumatic arthritis of the left knee from a 
reported injury sustained during service around 1957 when a 
gun turret hit his knee.  No other arthritic disease had been 
found other than the injury.  The veteran was taking 
antiarthritic medication.  

When the veteran gave testimony before a hearing officer in 
San Antonio in May 1997, he acknowledged that he did not 
receive treatment for his left knee for many years after 
service discharge (transcript page 7).  He indicated that he 
thought he had received "just a scratch you know and I let it 
go and go and go and go." (transcript page 8)  

Of record is an unsigned communication from a "medical 
doctor" at the VA outpatient clinic in San Antonio, dated in 
August 1997.  It was noted that the veteran had injured his 
leg around 1956 or 1957 during a gun exercise while aboard 
ship.  It was reported that "according to the X-rays that the 
bone was broken and arthritis has set in."  

In a September 1997 communication, Dr. Rosenberg reported 
that the veteran had been under his care and treatment for 
"traumatic arthritis of the left knee which was related to an 
injury during the mid 1950's..."  The veteran reportedly had a 
history of a fractured patella, and, over the years, had had 
progression of arthritis, pain, stiffness, and weakness in 
the left knee.  

Also of record is a report of a VA outpatient visit of the 
veteran on one occasion in September 1997.  At that time, he 
complained of left knee pain which had been gradually getting 
worse.  It was reported that he had sustained a traumatic 
injury in the mid 1950's during a gun exercise aboard the 
U.S.S. Hornet.  Also, he had a history of a fractured 
patella.  Examination findings were essentially unremarkable.  
It was noted the veteran himself referred to tenderness over 
the patella on palpation.  Motor testing on the left knee was 
done with what was reported as "very poor effort."  The 
examination impression was "patellofemoral syndrome / 
minimal arthritic (early changes), with very minimal 
functional impairment noticed."  

The veteran was accorded an examination by a VA orthopedist 
in March 1998.  The claims file was reviewed by the examiner.  
The veteran stated that, during service, he had some 
intermittent discomfort, but his current complaints were 
limited to inability to walk long distances and to having a 
persistent sense of pain in the front of his left knee.  He 
denied any recent trauma.  He repeated several times during 
the course of the interview that he had a broken bone in his 
knee, but the examiner noted that a review of the claims file 
did not demonstrate any evidence of a traumatic event to the 
left knee.  The veteran gave his history in a "roundabout" 
fashion.  

On examination, the left knee was described as "quiet."  
There was normal alignment.  There was diffuse non-
reproducible tenderness along the anterior aspect of the 
knee.  He complained of palpation tenderness when the medial 
border of the patella tendon was palpated.  Range of motion 
was from 0 to 140 degrees with no evidence of laxity or 
pseudolaxity.  He had normal bony contours and there was no 
evidence of synovitis or effusion.  

X-ray studies of the left knee showed no evidence of joint 
space narrowing.  There was no subchondral sclerosis.  There 
were no patellofemoral arthritic changes and no evidence of 
old fracture.  There was also no evidence of prominent 
osteophyte secondary to resolved Osgood-Schlatter's disease 
and there was no ununited tibial tubercle defect.  

The diagnosis was left knee pain with normal examination.  
The examiner noted that the history included a fairly 
well-documented evaluation for Osgood-Schlatter's disease, 
but indicated there was no significant correlation between 
Osgood-Schlatter's disease and the development of arthritis.  
The examiner added that, even if that were the case, the 
veteran did not have any evidence of arthritis on current 
examination.  

Analysis

Initially, the Board notes that the veteran's claim is found 
to be well-grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
That is, based upon competent VA and private medical opinion, 
he has presented a claim that is plausible.  Murphy, 1 Vet. 
App. 78.  The Board is satisfied that all relevant facts have 
been properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

Based upon the evidence of record, the Board finds that 
persuasive medical evidence demonstrates that a left knee 
disorder was not incurred in or aggravated by active service, 
and arthritis may not be presumed to have been incurred 
therein.  In addition, the weight of the evidence is against 
a finding that the veteran has present left knee disability 
that may be related to service.

While the record includes a statement from a private 
physician that the veteran had traumatic arthritis of the 
left knee related to a reported injury during service, it is 
clear that this comment was based on history given the 
physician by the veteran, a history which is not supported by 
the evidence of record.  The available service medical 
records contain no reference whatsoever to the veteran 
injuring his knee while in service.  The physician referred 
to a history of a fractured patella, but as noted by the VA 
physician who had the entire claims folder available for 
review, a review of the claims file did not demonstrate any 
evidence of a traumatic event occurring to the left knee.  It 
seems clear that the comment from Dr. Rosenberg and the 
unsigned August 1997 communication from a "medical doctor" at 
the VA outpatient clinic are based on history given by the 
veteran and not on the contemporaneous evidence of record.  

There are several diagnoses of traumatic arthritis of the 
left knee, including a July 1996 private x-ray report.  
However, the recent VA physical examination, which included a 
review of the claims folder and x-ray studies did not reveal 
the presence of left knee pathology.  The Board finds that 
the VA orthopedic examination report warrants greater 
evidentiary weight than the earlier medical reports provided 
without benefit of a comprehensive review of the veteran's 
claims file.  The Board also notes that the recent VA opinion 
which in essence found no objective evidence of left knee 
abnormality is supported by the contemporaneous x-ray study 
which found a normal left knee.

The only other evidence of any present disability related to 
a service-connected disability, or otherwise related to 
active service, is the veteran's own opinion.  While he is 
competent to testify as to symptoms he experiences, he is not 
competent to provide an opinion or diagnosis because this 
requires specialized medical knowledge.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494. 

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. 



Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder.


ORDER

Service connection for residuals of a left knee injury with 
traumatic arthritis is denied.  




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals




 

